Title: To George Washington from Oliver Wolcott, Jr., 15 August 1789
From: Wolcott, Oliver Jr.
To: Washington, George



Sir,
Hartford, August 15th, 1789

I beg leave, with diffidence, to offer myself as a candidate for an appointment under the government of the United States. If I may be allowed to judge of my own qualifications, they are most suitable to some business in the Finance or Treasury Department.
The gentlemen who represent the State of Connecticut, in the Senate and House of Representatives, are best acquainted with the degree of merit on which I venture to found this application. If they do not concur in a proper recommendation, I cannot hope and do not wish to succeed.
In case this request shall on inquiry be found to have originated in no improper estimate of my own merits, and shall be favorably received, sentiments of personal gratitude will be added to those, which duty and patriotism have already excited, which will strongly prompt me to contribute whatever may be in my power, to the success and prosperity of your administration.
